MEMORANDUM AND ORDER
MEREDITH, Chief Judge.
This matter is pending on a remand from the Court of Appeals. The plaintiff in this case has been reinstated and is presently working for the defendant. The parties have agreed that she is entitled to the following:
Back pay $11,208.64
Vacation pay 611,90
$11,820.54
The parties are in disagreement as to whether or not plaintiff should receive a Christmas bonus, which is entirely optional with the management. In preceding years, plaintiff received a Christmas bonus. The Court is of the opinion that the plaintiff is not entitled to a Christmas bonus since this is optional with management, depending on the work performed by its employees.
Plaintiff asks for attorneys’ fees and has submitted to the Court a statement showing a total of 213 hours performed at the district court level and in the Court of Appeals. An award of $10,650 at the rate of $50.00 per hour is asked for. The Court finds $50.00 an hour is a reasonable fee, however, in considering the amount of attorneys’ fees to be awarded, the Court must also consider the amount involved. In this case the attorney for the plaintiff took this case on a contingent fee basis of one-third of the amount to be recovered. The Court is of the opinion that a reasonable fee in this case is the sum of $4,000. Accordingly,
IT IS HEREBY ORDERED that judgment is entered for the plaintiff in the sum of $11,820.54 for back pay and vacation pay and her attorney is awarded the sum of $4,000 attorneys’ fees.